Eckert, J. Claimant, Lula Schierbaum, is the widow of Albert W. Schierbaum, deceased, a former employee of the Department of Public Welfare of the State of Illinois. On May 16, 1944, while in charge of a violent ward at the Elgin State Hospital, and while endeavoring to hold and restrain a violent patient, the deceased suffered a coronary occlusion which caused his death on May 31, 1944. Claimant seeks an award under the provisions of the Workmen’s Compensation Act in the amount of $5,000.00. At the time of the injury which resulted in the death of Albert W. Schierbaum, employer and employee were operating under the provisions of the Workmen’s Compensation Act of this State, and notice of the accident and claim for compensation were made within the time provided by the Act. The employee was disabled unexpectedly in the course of his employment, without any act or design upon his part. The court is of the opinion that he suffered an accidental injury arising out of and in the course of his employment. Marsh vs. Industrial Commission, 386 Ill. 11. Decedent had been employed by the respondent less than one year prior to his death. Employees of the same class' in the same employment as decedent earned an annual wage of $1,320.00, including maintenance. Under Section 10(c) of the Workmen’s Compensation Act, compensation must, therefore, be computed on the basis of an annual wage of $1,320.00, making decedent’s average weekly wage $25.38, and the compensation rate $12.69. Decedent had no children under sixteen years of age dependent upon him for support at the time of his death. Claimant is, therefore, entitled to an award under Section 7(a) of the Workmen’s Compensation Act in the amount of $4,000.00. The death having occurred as the result of an injury sustained after July 1, 1943, this amount must he increased 17%% or $700.00, and the compensation rate must be increased 17%%, or $2.22, making a compensation rate of $14.91 per week. The claim for medical services after decedent was transferred from the Elgin State Hospital to his home at Vienna, in the amount of $25.00, can not be allowed. The transfer was at the request of the decedent, and in so doing, he elected to secure his own physician. Award is, therefore, made in favor of the claimant, Lula Schierbaum, in the amount of $4,700.00, to be paid to her as follows: $834.96 which has accrued and is payable forthwith. The balance of $3,865.04 payable in weekly installments of $14.91 each, beginning June 26, 1945, for a period of 259 weeks with an additional final payment of $3.35. All future payments being subject to the terms and conditions of the Workmen’s Compensation Act of Illinois, jurisdiction of this cause is specifically reserved for the entry of such further orders as may from time to time be necessary.